856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CROSSRIDGE, INC., Plaintiff-Appellant,v.OHIO ENVIRONMENTAL PROTECTION AGENCY, Defendant-Appellee.
No. 88-3558.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1988.

Before ENGEL, Chief Judge, KENNEDY and WELLFORD, Circuit Judges.

ORDER

1
Plaintiff, in this action against the Ohio EPA for denial of an operating permit, appeals from an order denying its post-trial motion to alter or amend the judgment.  The notice of appeal filed was eighty-two (82) days late.  A show cause order was entered on June 30, 1988.  Plaintiff's response indicates a motion for extension of time has been filed in district court.


2
The order entered by district court on March 1, 1988 constituted final judgment and hence, notice of appeal which was not filed until eighty-two (82) days beyond the "mandatory and jurisdictional" time period is insufficient to vest jurisdiction in the Court of Appeals.  The motion to alter or amend the judgment, made more than ten (10) days after the entry of final judgment, did not serve to toll the running of time to appeal from the judgment.   Peake v. First National Bank and Trust Co. of Marquette, 717 F.2d 1016, 1017 (6th Cir.1983).  Accordingly,


3
It is ORDERED that this action be and hereby is dismissed sua sponte.    Rule 9(b)(1), Rules of the Sixth Circuit.